Exhibit 99.1 Investor Contact: Press Contact: Steve Kunszabo Jessica Yingling Organovo Holdings, Inc. Little Dog Communications +1 (858) 224-1092 +1 (858) 480-2411 skunszabo@organovo.com jessica@litldog.com ORGANOVO ANNOUNCES FISCAL FOURTH-QUARTER and FULL-YEAR 2017 RESULTS; COMPANY ISSUES FULL-YEAR FISCAL 2018 OUTLOOK SAN DIEGO – June 7, 2017 – Organovo Holdings, Inc. (NASDAQ:ONVO) (“Organovo”) today reported financial results for the fiscal fourth quarter of 2017 and issued its full-year fiscal 2018 outlook.Organovo reported fiscal fourth-quarter total revenue of $0.8 million, which consisted largely of product and service revenue(1).Total revenue increased 48 percent versus the comparable period of fiscal 2016.Net loss was $10.7 million, or $0.10 per share, for the fiscal fourth quarter of 2017, as compared to $8.4 million, or $0.09 per share, for the fiscal fourth quarter of 2016. “Fiscal 2017 was a year of significant commercial progress for Organovo, as we grew total revenue 185% and achieved many important scientific targets,” said Taylor J. Crouch, CEO, Organovo.“We issued our outlook today for fiscal 2018 total revenue, which represents a robust increase in sales led by growth in tissue research services.In addition to our established work in the toxicology space, we’re seeing strong customer demand for compound screening in disease models, including key areas such as liver fibrosis and non-alcoholic steatohepatitis (“NASH”).With 30% of the developed world now living with progressive fatty liver disease, I believe our work and capabilities will become critical to understanding the effects of new drugs in realistically modeled patient populations.” Crouch continued, “I’ve joined Organovo during a transformational time in its history.The leading indicators of broader customer acceptance are taking shape.A key component of customer adoption remains the breadth of our ongoing validation work.I’m excited to share that we’ve now studied 46 compounds and accurately characterized the safety profile in a high percentage of the cases based on clinical correlation.It’s important to remember that these cases included preclinical misses and approved drugs where cell and animal models did not provide an adequate safety signal.We’ll not only focus on growing our library of core validation work over the long-term, but as we shared last quarter, we’ll continue supporting immediate customer needs related to optimized utilization and new applications.” Crouch concluded, “As we look ahead to fiscal 2018, our core business infrastructure is at a sufficient level to support anticipated customer demand and revenue producing opportunities.We’re focused on a precise set of goals to enable our rapid growth.First, we expect to capitalize on future adoption of our liver and kidney tissue research services.Ongoing validation work and business development execution with new customers will be the cornerstones for achieving this objective, while also moving existing clients quickly to repeat orders on the path to routine use of our solutions.Second, we plan to advance our liver therapeutic tissue through preclinical studies with the goal of locking down our final tissue design and conducting successful animal disease model studies over the next 12 months.With each incremental success against these objectives, we’re changing how drugs are developed and ultimately impacting patient outcomes where critical unmet needs exist.” Full-Year Fiscal 2017 Organovo Business Highlights For the full year, the Company reported total revenue of $4.2 million, which was up 185% from the year-ago period. Total revenue included $3.2 million of product and service revenue and $1.0 million of revenue related to collaborations(2).Organovo reported fiscal 2017 net loss of $38.4 million, or $0.39 per share, as compared to net loss of $38.6 million, or $0.43 per share, for fiscal 2016. Fourth-Quarter Organovo Business Highlights Revenue • Product and service revenue was $0.8 million, up $0.7 million from the prior-year period, largely driven by an increase in customer contracts for the Company’s tissue research services.
